IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-40638
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ALDO LEAL,

                                          Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-97-CR-265-1
                          - - - - - - - - - -
                            December 1, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Aldo Leal, whose true name is Eliseo Cruz Godinez, appeals

his sentence following his guilty plea conviction for possession

with intent to distribute marijuana.    We have reviewed the

record, the presentence report, and the briefs of the parties and

AFFIRM the sentence imposed by the district court.

     The Government’s motion seeking this court to compel Leal to

supplement the record with the transcript of his rearraignment

hearing is DENIED as UNNECESSARY.    See Fed. R. App. P. 10(b)(3).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40638
                                 -2-

Leal does not rely on any admissions at rearraignment to support

his arguments, nor did he do so in the district court.

    Leal argues that the district court clearly erred in failing

to decrease his offense level for his minor or minimal role in

the offense under U.S.S.G. § 3B1.2.   Leal has failed to sustain

his burden of demonstrating that he was entitled to a mitigating-

role reduction.    See United States v. Zuniga, 18 F.3d 1254, 1261

(5th Cir. 1994).   He has not shown that there are other

participants who were more culpable than he or that he was less

culpable than the average drug transporter.    See § 3B1.2,

comment. (nn.1-3); United States v. Buenrostro, 868 F.2d 135, 138

(5th Cir. 1989).

     Leal argues that the district court erred in finding that he

obstructed justice and in applying U.S.S.G. § 3C1.1 because his

use of an alias did not significantly impede the investigation of

the instant offense.   Leal concedes that he provided false

information to the magistrate judge during arraignment and to the

district court judge when he entered his guilty plea.    This

conduct was sufficient to support the enhancement under § 3C1.1,

comment. (n.3(f)).   “[T]he use of a false name before a judge or

magistrate merits enhancement without a showing of significant

hindrance” of the investigation or prosecution.    United States v.

McDonald, 964 F.2d 390, 392-93 (5th Cir. 1992); United States v.

Montano-Silva, 15 F.3d 52, 53 (5th Cir. 1994).

     AFFIRMED.